The records and briefs in this case have been examined and we are of the opinion that the judgment below must be affirmed on authority of Brownson v. Hannah, 93 Fla. 223, 111 So. 731, wherein the principle was recognized that a grantee of land who accepts title by deed poll, knowing that it contains a covenant that the grantee assumes a specified indebtedness against the land as a part of the purchase price, renders himself liable to pay the debt as effectually as if he had agreed to pay the same by indenture executed under his own hand and seal.
We now reaffirm the principle as being applicable and controlling as to the case at bar.
Judgment affirmed.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD, THOMAS, ADAMS and SEBRING, JJ., concur.